United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2029
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United
      v.                                 * States District Court for
                                         * the District of Nebraska.
Vladimir Polyansky,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: February 7, 2003
                              Filed: February 19, 2003
                                   ___________

Before LOKEN, FAGG, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Vladimir Polyansky pleaded guilty to conspiring to distribute and possess with
intent to distribute 50 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, in violation of 21 U.S.C. § 846. The district court1
sentenced him to 60 months imprisonment and 4 years supervised release. On appeal,
his counsel has moved to withdraw and has filed a brief under Anders v. California,
368 U.S. 738 (1967).


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Having carefully reviewed counsel’s Anders brief, and having conducted our
own independent review of the record, see Penson v. Ohio, 488 U.S. 75 (1988), we
agree with counsel that there are no nonfrivolous issues in this direct criminal appeal.
Among other things, we note that at the plea hearing, Polyansky affirmed he
understood the plea agreement, agreed with the factual basis for the conspiracy
charge, and admitted the charged conduct; that there were no sentencing objections
other than Polyansky’s motion for a downward departure based on an overrepresented
criminal history; and that the district court granted Polyansky’s departure motion, and
also imposed the lowest sentence possible, given the statutory minimum.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-